Appeal by the defendant from a judgment of the County Court, Suffolk County (Pitts, J.), rendered August 7, 1997, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the factual sufficiency of the plea allocution is precluded because he pleaded guilty to a *715lesser offense than that charged in the indictment (see, People v Pelchat, 62 NY2d 97, 108; People v Hanson, 229 AD2d 504).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.